Amending budget no 1/2010: Section I - Parliament - Estimates of revenue and expenditure for the year 2011 - Section I - Parliament (debate)
The next item is the joint debate on:
the report by Mr Maňka, on behalf of the Committee on Budgets, on Draft Amending budget no 1/2010 of the European Union for the financial year 2010, Section I - European Parliament, and
the report by Mrs Trüpel, on behalf of the Committee on Budgets, on the estimates of revenue and expenditure of Parliament for the financial year 2011.
Many procedures are now more direct and more transparent, due to the fact that the Treaty of Lisbon has come into force. Powers are more clearly defined. The European Parliament has greater power, and the European Union has boosted its standing both externally and internally. For the first time in the history of democracy, the citizens of a number of countries have the right to influence events on a supranational level.
In view of the size and diversity of Europe, we must take care that all citizens, including those who are not very wealthy and do not belong to large established organisations, have recourse to all democratic means. Utilisation of these democratic means must not be dependent on the possession of large financial resources.
The entry into force of the Treaty of Lisbon has a specific financial impact on some European institutions. During the budget procedure for 2010, it was agreed that we would preferentially use an available reserve in Heading 5 for financing additional costs arising directly from the entry into force of the Treaty of Lisbon.
Today, therefore, after adopting the original budget for 2010, we are addressing the corresponding additional expenditure via an amending budget. Following the submission of applications for additional resources, we took every effort to locate reserves and distribute existing resources as far as possible.
The Treaty of Lisbon has a direct or indirect effect on all of the European Parliament's services.
The amending budget of the European Parliament, which we are debating today, will secure the additional financial and human resources to enable Parliament to fulfil its new codecision-making role on an equal footing to that of the Council.
The net financial impact of the amending budget of the European Parliament is lower than the original demand for budgetary resources. In the conciliation proceedings with the Presidency of the European Parliament, we managed to find EUR 4 million. There was a further reduction in demand for resources as a result of the timing, as we approved the budget a month later than we originally expected.
Most companies and institutions, not only in Europe but throughout the world, are taking advantage of the global economic crisis to improve their efficiency and competitiveness. This is the challenge for us, the European Parliament, just as it is for other European institutions.
The Secretary-General of the European Parliament now has further savings and efficiency improvements at his disposal, and not just for this year. The detailed functional audit at the INLO Directorate-General and in the security service unit, which we agreed on when approving the budget in December, may bring significant and sustainable savings for future budget periods as well.
Madam President, ladies and gentlemen, Parliament's budget for 2011 is the first real budget for our Chamber since the entry into force of the Treaty of Lisbon. That means that Parliament has more competences, we have more duties, we have more responsibility, we have more legislative duties - in other words, we need more working capacity and that means we need a bigger budget.
At the same time - and this is very important to me - we have to be aware that we are in the midst of the economic and financial crisis and the euro stability crisis. In Germany the debt cutbacks will kick in in 2011, high levels of cutbacks are needed in Greece and in all heavily indebted public budgets. We thus need to find a very responsible position for how we approach the increases in Parliament's budget in these difficult economic times. As rapporteur for the 2011 budget, I will reflect the majority position, although I will also set out my own green position.
Twenty per cent for Parliament's budget, based on the administrative budget, was an upper limit that was laid down between the institutions in 1988. The majority in the Committee on Budgets believe, however, that that cannot apply to the same degree to 2011, as the reality has changed. We have enlargement, we have more competences and we have more duties, so the 20% figure must not necessarily be regarded as fixed. Despite that, it has become clear that we are aiming to stick to the area around 20% for reasons of self-discipline and responsibility.
The Bureau has proposed a figure of 20.46% - in other words, EUR 39 million above the figure for 2010. After some debate - and taking account of the conflict of aims - we have now agreed that we will only spend 20.32% - in other words, an additional EUR 20 million. There is consensus that we need more staff for enlargement, more staff for the library, IT and studies, that we need to give clearer priority to environmental protection here in Parliament and that it would be very positive for there to be more bikes available in Strasbourg so that less use would need to be made of the transport service.
Where is there controversy, however? There is controversy on the question of whether there should be more money in 2011 - EUR 1 500 - for assistants. I repeat that that is for assistants, not for Members of this House. That would total EUR 13.2 million. The majority in the Committee voted to place these increases for assistants in the reserve on the basis of the argument that this should be better evaluated and decided later in the year.
I would like to make the green position on this point clear, which is that we need to be sensitive to the general debt problems and my group therefore believes that we should waive this increase of EUR 1 500 for the next year. We should not change the Members' statute at this point - we should instead undertake to take fewer business flights for short trips so that we actually apply environmental protection - which we repeatedly call for politically - to our own behaviour and our own Parliament. It is therefore very pleasing that we have succeeded in improving our own environmental protection data, one example being a 12.9% drop in CO2 emissions in 2008. We have reduced energy consumption by 0.8%. We would like to see a job-funded pass for local public transport, in other words, we want to prove ourselves to be responsible from both a financial and an environmental policy point of view.
Madam President, ladies and gentlemen, the Group of the European People's Party (Christian Democrats) is advocating budgetary stringency, transparency and sustainability. We therefore welcome the work of the administration in specifying fixed and variable expenditure, as well as the fact that a medium-term strategy regarding buildings policy has been tabled. Nevertheless, we believe that these documents can be improved in the future, and we would remind you that we are advocating a long-term buildings strategy.
We are ambitious regarding budgetary stringency, so we want progress to be made towards a zero-based budget, in which each item of expenditure is supported by documentary evidence. To the same end, we also propose that progress be made in carrying out a cost-benefit analysis of variable expenditure. We would argue that there is a potential saving and we therefore support - indeed we are ourselves suggesting this - reductions in some budgetary items.
Excellence in lawmaking is Parliament's principle goal. We all know that not having the appropriate legislation or having bad legislation always leads to high costs; costs which, in the final analysis, are always borne by the European public. To achieve this aspiration of excellence in lawmaking in the face of the new competences resulting from the entry into force of the Treaty of Lisbon, we support the possibility of recruiting new human resources; we want these to be of a high standard; indeed, we demand it.
I would also remind you that we are going to have 18 new Members and that these too must be in a position to properly exercise their mandate. The times we live in are very demanding and European institutions play an essential role; it is a crucial role, in which they must not fail, and they therefore need to have sufficient means at their disposal.
We are well aware that there can always be strong doses of populism and demagoguery surrounding budgetary issues, and we repudiate these. There are even those who insinuate that MEPs' allowances are increasing, which is not true. What we are seeking is for Parliament to have allowances sufficient for it to have the dignity that we all advocate, and achievement of the goal that the European public expects, indeed demands, of us: excellence in lawmaking.
on behalf of the S&D Group. - Madam President, it is always controversial when you discuss your own budget, and we have seen that in our discussions on the amending budget and in our own budget for 2011. However, I am pleased that most of the issues have now been resolved for 2011 within the Committee on Budgets itself. Indeed, I believe there are now very few differences between the Committee on Budgets and the Bureau, apart from maybe three or four issues. One, of course, is the 20% threshold. Another is the buildings reserve, another is the posts which have now been put into reserve and another is the second tranche of EUR 1 500 per Member per month for the assistants' allowance.
These two tranches of EUR 1 500 per Member are controversial and would be difficult at any time, but are, of course, even more controversial in difficult economic times. This is even though we all recognise that the Lisbon Treaty has given us more responsibilities. It is because of this that a compromise has been reached to put the funding for the second tranche of EUR 1 500 into a reserve and it will remain there until the full costings of this proposal are established.
I think the other controversial issue for us which is outstanding is the office-holders allowance. The compromise reached here was to reduce the figure allocated for office holders down from EUR 1.2 million to EUR 400 000 and, of course, documented evidence of receipts must be provided when any claims are made. I think that is an important principle and one we would all want to support. Colleagues themselves will decide whether these two compromises are acceptable to them or not. I believe the majority of the S&D Group will find those compromises acceptable to them.
One thing, however, has also become clear in our discussions on the 2011 budget, and that is if we are to fund extra responsibilities in the future because of the Lisbon Treaty, we must also find efficiency savings elsewhere. For the 2011 budget, some attempts at making these savings have been made. Indeed, the overall increase has come down from 6.5% to around 5.8%. That is welcome, but I believe we need to do much more in the future.
I hope that in the future, the Bureau will come forward with recommendations and proposals, not only about spending, but also about ways in which we can make efficiency savings in the future. I would hope those savings would include changes in the way we do things, rather than just making cuts.
I believe it is important in the future that if the Bureau does come forward - and I hope it will - with efficiency savings proposals, that it is discussed with Members at an early stage. This will give the European Parliament the chance to shape the budget, but also to shape our priorities and to identify savings ourselves, but in the meantime, we should continue to work to ensure that our budget for 2011 is acceptable to Members, to this Parliament and, of course, to the public as well.
Madam President, we have had an interesting debate on Parliament's own budget for this year and next year.
I would like to start by giving particular thanks to Mrs Trüpel, who has done a good job on the preparation of next year's budget. It is probably more balanced than was originally intended.
The Treaty of Lisbon brings with it new requirements of the European Parliament and, with that in mind, it is logical for Parliament to expect some increased costs, because there will be an increase in our activities.
At the same time, it is absolutely astonishing that we have been entirely incapable of reorganising our own activities in order to meet the new requirements. That is an area in which we need to improve.
In the Group of the Alliance of Liberals and Democrats for Europe, we have been critical of the cost increases originally proposed by the Bureau which have, in fact, now been partly cut, as has been said. Nonetheless, I would like to say that the ALDE Group does not accept, and will not vote in favour of, a further EUR 1 500 per month increase in allowances for each Member so that they can employ further assistants. We also oppose the idea that the chairs of the committees should be given an entertainment allowance.
It is obvious that the two big political groups have now found a point of contact in this matter, but we in the ALDE Group will fight for our views in this Chamber. It is important that the European Parliament shows that we really are interested in the level of costs to which we give rise. I cannot really understand the logic that was presented here earlier according to which it is a matter not of cost increases, but rather of being able to perform our duties properly. That is not what it is about at all. In the final event, it is only about cost increases.
By extension, it is also good to remember that the greater the number of assistants employed in Parliament, the greater will be our requirements in terms of our buildings and it will become very expensive in the long term. We in the ALDE Group are highly critical of some of these proposals and will vote accordingly when the House votes.
Madam President, I would like to start with the magic word 'balance' once again, which Mr Haglund has just mentioned. I actually believe that, as we now discuss the 2011 budget, we must take as our starting point the question 'How can we find a proper and responsible balance?'
Mr Fernandes spoke of popularism in relation to Parliament's considered idea of being very responsible and self-disciplined in the 2011 budget. I completely disagree with him in this regard. I do not believe that it is popularism for us to together come to the considered conclusion that, in the light of the many cutbacks that we are demanding of other countries, we too need to examine very closely how we in Parliament must act with self-discipline. On the contrary, I believe that to be precisely the political responsibility of the European Parliament in the current circumstances. In the cutbacks that are being demanded of Greece and public budgets in general, we must have the courage, on the one hand, to legitimise the increases that we do need in order to do our work responsibly and yet, at the same time, to find a limit where we say: under present conditions, we also require a certain delimitation, as that is simply a part of the political landscape. This must be signalled according to the maxim 'We have understood!' That is important from a political point of view, and I therefore once again call on all the groups to consider what signal we will be giving the public with the 2011 budget.
on behalf of the ECR Group. - Madam President, in Romania, civil servants are facing a 25% cut in their salaries, in Spain, public sector employees will see 5% to 15% of their wages disappear, and in Portugal - not to mention Greece - governments are making huge efforts to save on human resources. In the UK, the new government has already indicated that there is a need for a major package of financial savings this year.
Does anybody in this Parliament think that now is the time for the European Parliament to spend more on anything - to increase spending, have more staff for groups, library, committees, IT staff and an additional EUR 1 500 in assistants' allowances? We are debating the second tranche of the EUR 1 500; I say that even the first is absolutely unnecessary. It should not be a question of putting the second into reserve; we should eliminate both because this is not the time to do this. We are all aware of increased competences, but more competences do not necessarily require more spending. It requires more efficient spending, more accountability and more responsibility.
I completely agree with Mrs Trüpel, who said that there are ways to make additional savings. We do not need a fleet of cars here in Strasbourg. We have free public transportation. I use the tram every day. Instead of using business class tickets, we can use economy class in order to make savings. I, for one, as a matter of principle, have never flown business class when coming here from Budapest. All in all, while the discussion between the Bureau and Committee on Budgets was very useful in this respect, I think that a tremendous amount of further opportunities exist where we can make savings.
on behalf of the EFD Group. - Madam President, once again, I am appalled to see how the Members of this Parliament continue to demand budget increases while people in the Member countries are struggling to live through the present crisis. But today I will refer to the ethics of this House.
In the present situation, is it acceptable that, while they demand power to control national budgets, the European institutions want to increase their own administrative budgets, as is the case with this Parliament? Is it acceptable that the EU institutions go to the Court of Justice over the Council's decision to moderate the increase in salaries of EU civil servants? Is it ethically acceptable for Parliament to rush out its approval of the Council's 2008 accounts in exchange for the latter's approval of Parliament's budget increases?
Let me explain: the Budgetary Control Committee has voted unanimously against approving the Council's 2008 accounts due to a lack of transparency. Coincidentally, the Council has failed to approve budget increases for Parliament. I guess that we will see Parliament voting in favour of approving the Council's accounts this week, and shortly afterwards the Council will be approving extra budget for the Parliament. These votes, ladies and gentlemen of Europe, the ones for Parliament's budget and the Council's discharge, are representative of the ethics of the institutions that aim to govern all of us.
(DE) Madam President, ladies and gentlemen, the Treaty of Lisbon brought with it changes, including, and indeed specifically relating to, the importance of the European Parliament. I have already pointed out once that my 'Yes' to the amendment of the parliamentary budget is a conditional one. Of course, the European Parliament should strive for legislative excellence. Of course, strengthening Parliament's role means that it has more obligations, more responsibility and more work. That said, in times of crisis like those we are in at present - the worst economic crisis in 60 years - I would point out that, as MEPs, we, too, and indeed we, specifically, should exercise particular care with the money entrusted to us. The Council and the European Parliament are supposed to and must work together to a greater extent, and this cooperation requires a willingness to act as partners.
(BG) Madam President, ladies and gentlemen, allow me to begin by congratulating the rapporteurs, Mrs Trüpel and Mr Maňka, for their excellent work in preparing the decisions which we are discussing today. We must acknowledge that this was anything but an easy task, as witnessed by today's debate.
On the one hand, we must be paragons of thrift and efficiency when it comes to spending European taxpayers' money. On the other hand, however, we must give Parliament the opportunity to fulfil all its duties and responsibilities which these same taxpayers have entrusted to it through the Treaty of Lisbon.
The fact is that the new European Union treaty imposes the most changes and new duties actually on our institution. One of the most serious issues causing much debate was the extent to which the European Parliament is taking into account the tough economic situation in Europe and showing leadership in terms of restricting expenditure and increasing its effectiveness.
The parliamentary decisions which we are discussing today are relevant to the economic situation. A minimum 5.5% increase in expenditure allows us to increase the European Parliament's staff by taking on 18 new employees. We need the administration to provide specialist support for areas which have significantly increased, where the European Parliament's decisions are crucial.
We offer MEPs the opportunity to have more contact with their voters, to undergo specialist training in more areas and to fulfil their new duties, which were entrusted to them by the Treaty of Lisbon. We are paragons of thrift as we are accommodating all the new functions as part of an overspend of just 0.28% on the agreement reached many years ago so that the European Parliament's expenditure does not exceed 20% of the European budget's administrative costs.
At the same time, we must state very clearly that the old agreement needs to be renegotiated in future so that it reflects, to a large extent, the changes in the institutions' functions and, in particular, the increase in the role and, accordingly, the expectations of the European Parliament.
Fellow Members, we still have reserves available. In future, we must increase our efforts to make Parliament work more efficiently, for instance, by relying not on buildings but on new technologies, by setting an example in terms of institutional and environmental standards and by analysing closely the impact of every expense and not allowing the budget to grow automatically, as is usually the case with any bureaucracy. We must not forget that we are accountable to our voters, who are going through difficult times at the moment, for every action we take.
(DE) Madam President, in times of crisis, in particular, politicians must be able to separate their rational and emotional sides, especially when it comes to budgetary matters and money. I have the feeling that the Treaty of Lisbon and the associated budgetary issues are a little bit like the weather forecast - you never know exactly how things will look in the morning. The forecast says rain, so you take the umbrella, and in the end it maybe spits a little, but there is definitely no real rain.
It is the same with the Treaty of Lisbon: we do not know how Parliament's workload will be changed by the Treaty. I have to wonder how it was possible for Members to have worked in the committees and the presidiums in the past in such a way that there will be no change as a result of the Treaty of Lisbon.
The discussion about the EUR 1 500 increase in the secretarial allowance is symbolic for the issue of whether we are able to slim down our structures, save funds and make our working processes more efficient. Taking these three points into account would be of greater benefit to us than ever increasingly talking about the area of funding. Above all, it is only over the next year that we will see what impact the Treaty of Lisbon has really had on our work.
(PL) There is no doubt that the European Parliament, which has more responsibilities and a greater role to play following ratification of the Treaty of Lisbon, quite naturally must have greater financial resources to be able to fulfil this role. The previous speaker is right. We do not know how much, in practice, that role will increase, but we do know that it will increase. In relation to this, quite naturally, our voters' and taxpayers' expectations of us are greater, too. This, too, is why the request for an increase in funding, for example, for Members' assistants, is unquestionably justified both financially and politically.
We are aware that at the moment, there is a huge crisis in Greece and generally in the countries of southern Europe, which is obviously also a problem of a political nature, but when cutting costs, we must not amputate certain functions of the European Parliament. I am profoundly convinced that the budget of the European Parliament should be significantly increased.
(NL) Madam President, Parliament's draft budget for 2011 is EUR 1.7 billion. That is equivalent to EUR 2.3 million per MEP per year, EUR 200 000 per month and a staggering EUR 6 400 per MEP per day; and there are 736 MEPs in this House.
Madam President, EUR 6 400 is a huge amount of money. I can think of a hundred things it would be better spent on than this puppetry. Most importantly, however, citizens themselves must be able to take such decisions. Let us shut up shop in Brussels, Luxembourg and, primarily, Strasbourg today. Let us simply clear everyone out of the buildings, lock the door, throw away the key and give that EUR 1.7 billion back to the citizens who have earned it with their own blood, sweat and tears.
Each Member of this House should have to get up and go to bed every day with the thought that he or she will cost, or has cost, the taxpayer EUR 6 400 that day. Each Member must also see it as his or her duty to bring that amount down every day, as everything that is spent on nonsense here is taxpayers' money that has been produced by citizens through enormously hard work.
That is what should happen, but it does not. In this House, more is always better. Via handshakes, like-knows-like, shadowy deals in back rooms, tens of millions are added to the budget. The elite decides, and the public coughs up. Everyone should think about this at night before going to sleep, and I would call on everyone to do so tonight: to ask him or herself, 'have I cost EUR 6 400?' If they do not do so, they should be deeply ashamed, as they are worth nothing as MEPs.
(DE) Madam President, ladies and gentlemen, I would say to Mr van der Stoep: I am worth my money, and I am standing by that position. If you are not worth yours, then you have my sympathy. All I can say is that we are doing ourselves no favours if we create working conditions for ourselves in this House that effectively make it impossible for us to work. I support the increase in the secretarial allowance - indeed for both levels - and I believe that this is highly justifiable.
Anyone who works in this House needs staff. Those who do not want to work should not prevent those who want and have to work from doing so. No one will be forced to use the increase in the secretarial allowance - you can use it, you do not have to do so. If MEPs do not use the allowance, then all the better for the taxpayers, who will then get the money back. I, in turn, can only speak for myself when I say that I am worth the money and that the same applies to my staff. However, we must put under the microscope activities that were undertaken in the past on the basis of a surplus in this budget. We must examine whether we thus want to and are able to continue these activities. I am also thinking, in this regard, above all, about the web TV service. I think that we have to take action, that we cannot leave everything as it is.
Apart from that, we have undertaken many reforms with the Bureau and we should also allow these reforms to bite. The Committee on Budgetary Control will do everything in its power to point out where things are not working.
Madam President, across Europe, governments and public institutions are facing up to the need for cuts, but this Parliament continues to live in a fairytale world. I hear fine words about the need for savings and efficiency, but the budget of over EUR 1.7 billion in 2011 is an increase of nearly 6%. This is totally unacceptable. We should be talking about massive savings, not increases. There are many ways in which this could be done.
For a start, we should be cutting unnecessary waste and expenditure. This House should demand that Council end the Strasbourg circus and save annual costs of over EUR 200 million. A further EUR 50 million would be saved every year by closing the European Parliament offices in each of our countries. We must streamline the bureaucracy: the number of officials employed by Parliament has increased by 14% to 6 000 in just three years. Any other organisation in straitened times would meet new priorities with compensating reductions elsewhere. We seem to think that we live in a different world. We need to take the necessary steps to bring about real changes and real cuts in Parliament's budget.
(NL) I should like to come back to the idea of twice adding EUR 1 500 per month to the secretarial assistance allowance. It is true that Lisbon gives us many additional tasks, so I shall certainly not be opposing the idea of more staff for the parliamentary committees given additional tasks by Lisbon, such as the Committee on Agriculture and Rural Development and the Committee on Civil Liberties, Justice and Home Affairs.
Nor shall I be opposing more staff for the groups, to enable them to better support that kind of task, but let us be honest, ladies and gentlemen: it is crazy, and also incorrect, to give each individual MEP EUR 1 500 more this year and a further EUR 1 500 on top next year.
I myself have worked in the Committee on the Environment, Public Health and Food Safety for 10 years, and I continue to do so. That committee has very many legislative tasks under the codecision, or ordinary legislative, procedure. I have always managed with three assistants, and I assume that those MEPs currently working or about to work in the Committee on Agriculture and Rural Development and the Committee on Civil Liberties, Justice and Home Affairs can also manage with three assistants. Your suggestion, Mrs Gräßle - that extra staff should be given to those wanting to work but not to those not wanting to - is populism of the highest order.
I would like to thank everyone who expressed an opinion. I am pleased that you all want to perform your legislative work as well as possible, and to make the best possible use of resources. Each one of us has his or her own opinion as to where and how we might improve things. Today's debate bears witness to this. I would like to say to Mr Bokros that there is a way to achieve savings through objective methods. This way was blocked one year ago by Members of your political group, among others.
Since January, I have been the head of a regional authority in my own country. After taking up this post, the first step was an independent external study of all the processes in my institution. This audit will eliminate duplication and reduce administrative costs by more than 15%. If we want to analyse spare capacity and reorganise existing resources to the greatest possible extent, an objective and independent external study is the best solution.
Those who had the courage to take this step achieved the best use of resources and managed to reduce their administrative costs markedly. In the coming days, we will be debating and voting on the 2010 amending budget of the European Economic and Social Committee and the Committee of the Regions.
These institutions are clearly expanding their activities, with greater powers and a greater workload. I would also like to make a request to the Council for us to be able to finalise these budgets as soon as possible, so that both institutions can carry out their responsibilities in a responsible and efficient manner in the new or expanded areas introduced by the Treaty of Lisbon.
Madam President, ladies and gentlemen, you have all heard how controversial the debate about this 2011 budget is. No wonder, either, given that, in fact, it concerns real increases and cuts but also - as always in politics - symbolic issues.
As rapporteur, I would like to put the following on the record. You have seen the full spectrum of viewpoints here, from Mrs Gräßle from the Group of the European People's Party (Christian Democrats), which is very settled in favouring these increases - including the EUR 1 500 - in order to safeguard its ability to work, to other Members, who have said 'We do not need this' or 'We need to evaluate much more precisely how the increases can be justified and provide ourselves with an overview, including of the individual committees and working areas of this House'.
As rapporteur, I would like to point out that the majority of the Committee on Budgets decided to place the additional money in the reserve - it has thus not yet been agreed by the Committee on Budgets - and to demand a precise evaluation. All of that therefore still has to be done. We need to get this evaluation on the table, and then in the autumn we will once again have to very seriously get to grips with these results so that we will be able to further negotiate with the Council in October under the new budget procedure and also so that we can find a majority position internally here in Parliament. In the current state of affairs, it is important to point out that there is controversy, there are very different opinions and there is a majority opinion according to which we need to look at the figures very closely once again.
My thanks for your advice, and I hope that we all demonstrate prudence as we move forwards.
Thank you, Mrs Trüpel. However, this ends the joint debate on the budget. Thank you for your speeches. The debate is closed.
The vote on the report by Mr Maňka will take place tomorrow, and the vote on the report by Mrs Trüpel will take place today at 12.00.
Written statements (Rule 149)
The amending budget is the outcome of the entry into force of the Treaty of Lisbon. Parliament has come up against new challenges and will need resources if it is to meet its new responsibilities and challenges with success. I should like to emphasise that European citizens want Parliament to perform its duties impeccably and, in order to safeguard this, it is important for its members, its committees and its political groups to have the necessary resources. Furthermore, we believe that financial discipline and spending cuts are needed now more than ever, and European citizens quite rightly expect them of us, which is why we have prepared a budget that guarantees financial austerity and transparency.
We have also insisted on the need for long-term policy planning for European Parliament buildings, in a bid to safeguard satisfactory financial support both now and in coming years. We are sure that these measures will help to put us in a position to address the concerns, expectations and demands of the citizens of Europe.
To close, I should like to congratulate Vladimir Maňka on his excellent report.